442 F.2d 420
Julius Dwaine PERRY, Sr., Petitioner-Appellant,v.Clarence M. JONES, Sheriff of Dallas County, Texas, et al.,Respondents-Appellees.No. 71-1086 Summary Calendar.**Rule 18, 5th Cir.; see Isbell Enterprises, Inc.v.Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
May 11, 1971.

Julius D. Perry, pro se.
Henry Wade, Dist. Atty., Edgar A. Mason, Asst. Dist. Atty., Dallas, Tex., for appellees.
Appeal from the United States District Court for the Northern District of Texas; William M. Taylor, Jr., Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:


1
It is suggested that this appeal may be mooted in part by transfer of appellant to another penal institution.  We do not require that the record be supplemented to establish mootness, because the decision of the District Court is due to be, and it is, affirmed.  See Local Rule 21.1



1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966